           Case  1:21-cv-00122-LGS
           The parties'                   Document
                        application is DENIED.  The 44 Filed 03/31/21 Page 1 of 2
           parties shall submit a joint Proposed Civil U.S. Department of Justice
           Case Management Plan and Scheduling
           Order and joint letter by April 1, 2021, in United States Attorney
           accordance with the Order dated January Southern District of New York
           26, 2021 (Dkt. No. 29).

                                                       86 Chambers Street
           SO ORDERED.                                 New York, New York 10007


           Dated: March 31, 2021
                  New York, NY                         March 30, 2021
BY ECF
The Honorable Lorna G. Schofield
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007
                                                                                          1
               Re:      Tzumi Innovations, LLC v. Regan, et al. No. 21 Civ. 122 (LGS)

Dear Judge Schofield:

        This Office represents Defendants Michael S. Regan, in his official capacity as
Administrator of the United States Environmental Protection Agency (“EPA”) and the EPA in the
above-captioned matter (together, the “Government”). I write respectfully, on behalf of all parties,
to jointly request that the Court adjourn the initial pre-trial conference scheduled in this matter for
April 8, 2021, at 10:50 am, and correspondingly extend the time to file the pre-conference
submission due on April 1, 2021, until after the Court decides Plaintiff’s motion for a preliminary
injunction and the Government’s motion to dismiss Plaintiff’s Amended Complaint. See ECF
Nos. 23-24, 27, 31-42.

       An adjournment of the initial pre-trial conference is appropriate, as the Court’s decision
regarding Plaintiff’s preliminary injunction motion and the Government’s motion to dismiss will
inform the path forward for this case, including what issues, if any, will be addressed in the action.
Further, a preliminary conference with the Court was already held in this case on January 14, 2021.
See ECF Nos. 25-26. Moreover, because this is a matter involving a review from an administrative
agency, it is exempted from the mandatory scheduling order required by Fed. R. Civ. P. 16(b). See
SDNY Local Rule 16.1 (“Matters involving . . . reviews from administrative agencies are
exempted from the mandatory scheduling order required by Fed. R. Civ. P. 16(b).”).

       This is the parties’ first request for an adjournment of the initial conference.




       1Michael S. Regan, who became the Administrator of the Environmental Protection
Agency on March 11, 2021, is automatically substituted for former Administrator Andrew R.
Wheeler as the defendant in this action. See Fed. R. Civ. P. 25(d).
        Case 1:21-cv-00122-LGS Document 44 Filed 03/31/21 Page 2 of 2

The Honorable Lorna G. Schofield
March 30, 2021
Page 2

                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          United States Attorney for the
                                          Southern District of New York

                                    By:   /s/ Allison M. Rovner
                                          ALLISON M. ROVNER
                                          Assistant United States Attorney
                                          86 Chambers Street, Third Floor
                                          New York, New York 10007
                                          Tel.: (212) 637-2691
                                          Email: Allison.Rovner@usdoj.gov


cc:   Counsel of Record (by ECF)
